internal_revenue_service index nos number release date cc ebeo 4-plr-112638-98 date taxpayer company plan a plan b plan c date a date b date c date d date e date f date g year year year plr-112638-98 h years i years j shares k l v w x dear this replies to a ruling_request submitted on your behalf by your authorized representative concerning the application of sec_83 and the gift and estate_tax provisions of the internal_revenue_code to the proposed transfer of certain stock_options by gift company has voting common_stock outstanding the stock is publicly traded company has three stock_option plans plan a plan b and plan c taxpayer an employee of company was born on date a and has been employed by company since year as of date b taxpayer owned j shares of company common_stock directly taxpayer was granted k nonqualified_stock_options on date c under plan a and was granted l nonqualified_stock_options on date d under plan b taxpayer and taxpayer’s family members do not own in the aggregate by vote or value fifty percent or more of company’s common_stock plan a and plan b are administered by a committee appointed by company’s board_of directors all of the committee members are non-employee directors appointed annually by the board under the plans option holders may purchase company common_stock at a specified price after various conditions are met the plans provide that the option_price per share is determined by the committee however the option_price may not be less than the fair_market_value of a share on the date the option is granted each option is plr-112638-98 granted for an option period fixed by the committee the option period however may not exceed ten years from the date the option is granted all of the stock_options received by taxpayer have a ten-year term the option received under plan a vests in installments of one-quarter per year on each of the first through fourth anniversary dates of the option grant in addition the stock received under plan a must meet certain price appreciation thresholds during the first h years of the option period before the option may be exercised further except as otherwise provided the optionee must be employed by company at the time of the exercise the option received under plan a vests and becomes exercisable in stages one-quarter of the option is exercisable after the one-year holding_period one-quarter of the option vests after a two-year holding_period and is exercisable when the underlying stock achieves a v increase one-quarter of the option vests after a three- year holding_period and is exercisable when the underlying stock achieves a w increase and one-quarter of the option vests after a four-year holding_period and is exercisable when the underlying stock achieves a x increase in the i years the option is fully exercisable regardless of stock price the option received under plan a expires ten years after the date of the option grant similarly the option received under plan b vests annually in four equal installments of one-quarter per year on each of the first through fourth anniversary dates of the option grant and except as otherwise provided the optionee must be employed by company at the time the option is exercised further the option received under plan b expires ten years after the date of the option grant the option received under plan b however is subject_to different price appreciation thresholds during the first h years of the option period before the option or a portion of the option may be exercised one-third of the option received under plan b is not subject_to any price appreciation threshold and is exercisable after the portion of the option is vested one- third of the option is exercisable when the underlying stock achieves a v price increase and the final one-third of the option is exercisable when the underlying stock achieves a w price increase in the i years the option is fully exercisable regardless of stock price in addition subject_to a one-year continuous employment rule and price appreciation requirements options received under plan a and plan b are exercisable if the optionee i attains age sixty while employed by company ii dies while employed by company iii retires from company on or after hi sec_65th birthday iv retires from company on or after hi sec_55th birthday after having completed ten years_of_service with company or v retires from company on or after the date the sum of the optionee’s age and years_of_service when rounded up to the next highest number equals at least and the optionee has completed ten years_of_service with company and plr-112638-98 employment terminates for any reason other than death resignation willful misconduct or activity deemed detrimental to the interest of company plan a and plan b agreements have been amended to provide that the options are transferable to members of the optionee’s immediate_family to trusts solely for the benefit of optionee’s immediate_family and to partnerships in which the only partners are the optionee’s immediate_family members and or trusts solely for the benefit of optionee’s immediate_family for this purpose immediate_family members means the optionee’s spouse parents children stepchildren grandchildren and legal dependents under plan a and plan b if an optionee retires from company the optionee’s stock_options expire at the end of the option period fixed by the committee if an optionee’s employment with company is terminated other than by retirement or death the optionee’s options expire three months after the termination of employment if an optionee dies while employed by company the stock_options expire at the end of the option period fixed by the committee if however the optionee dies within the period after retirement or other termination of employment the stock_options are exercisable until the later of twelve months after death or the date the options expire under the plans further if the optionee ceases to be employed by company due to disability the optionee is treated as remaining in the employ of company until the earlier of i cessation of payments under a disability plan of company ii the disabled optionee’s death or iii the disabled optionee’ sec_65th birthday taxpayer intends to make a donative transfer after date e and no later than date f of a portion of his stock_options granted during date g to a member of his immediate_family to a_trust solely for the benefit of such family_member or to a partnership in which such family_member and or trust are the only members taxpayer represents that he will transfer only options granted under plan a and plan b which are vested and exercisable after taxpayer transfers the stock_options he will have no power or right to determine when the stock_options are exercised or to otherwise affect the stock_options upon transfer taxpayer will have no beneficial_ownership interest in or control_over the stock_options taxpayer will have no power to require the transferee to exercise or to refrain from exercising the stock_options to revest the beneficial title to the stock_options in himself to name new beneficiaries of the gift or to change the beneficiaries of the gift sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the plr-112638-98 services are performed the excess of the fair_market_value of the property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having a beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for the property will be included in the gross_income of the person who performed the services in the first taxable_year in which the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable under sec_83 of the code sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value pursuant to sec_83 of the code there is allowed a deduction under sec_162 of the code to the person for whom were performed the services in connection with which the property was transferred an amount equal to the amount included under sec_83 in the gross_income of the person who performed the services the deduction will be allowed for the taxable_year of such person in which or with which ends the taxable_year in which such amount is included in the gross_income of the person who performed the services sec_1_83-6 of the income_tax regulations provides an exception to the rule_of sec_83 concerning what taxable_year the service_recipient is allowed the deduction there it is provided that if property is substantially_vested upon transfer the deduction will be allowed in accordance with the service recipient’s method_of_accounting sec_1_83-7 of the regulations provides in part that if there is granted to an employee or independent_contractor or beneficiary thereof in_connection_with_the_performance_of_services an option to which sec_421 relating generally to certain qualified and other options does not apply sec_83 shall apply to the grant if the option has a readily_ascertainable_fair_market_value at the time the option is granted if sec_83 does not apply to the grant of the option because it does not have a readily_ascertainable_fair_market_value at the time of the grant sec_83 will apply at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of the option may have become readily ascertainable before such time if the option is exercised sec_83 applies to the transfer of property pursuant to the exercise and the employee or independent_contractor realizes compensation upon the transfer at the time and in the amount determined under sec_83 if the option is sold or otherwise_disposed_of in an arm’s length transaction sec_83 applies to the transfer of money or other_property received in the same manner as sec_83 would apply to the transfer of property pursuant to the exercise of an option see sec_1_83-7 of the regulations for the tests to be applied in determining whether an option has a readily_ascertainable_fair_market_value plr-112638-98 sec_1_83-4 of the regulations provides in part that if property to which sec_83 applies is acquired by any person including a person who acquires such property in a subsequent transfer which is not at arm’s length while such property is still substantially nonvested such person’s basis in the property should reflect any amount_paid for the property and any amount includible in the gross_income of the person who performed the services in this case the options do not have a readily_ascertainable_fair_market_value at the date of grant also because the transfer of them to the family_member or trust will not be pursuant to an arm’s length transaction they will not be considered to be disposed of under sec_1_83-7 of the regulations accordingly sec_83 of the code will apply when the options are exercised and stock is transferred to the family_member or trust sec_2501 of the code imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by an individual sec_2511 of the code provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_2512 of the code if the gift is made in property the value of the property at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete but if upon a transfer of property the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case revrul_98_21 1998_18_irb_7 considers the transfer of a nonstatutory stock_option by the optionee to a family_member for no consideration the facts in revrul_98_21 provide that company grants to a a nonstatutory stock_option conditioned on the performance of additional services by a if a fails to perform the services the option cannot be exercised because the option cannot be exercised if a fails to perform the services revrul_98_21 provides that before a performs the services the rights that a possesses in the stock_option have not acquired the character of enforceable property rights plr-112638-98 susceptible of transfer for federal gift_tax purposes a can make a gift of the stock_option to b one of a’s children for federal gift_tax purposes only after a has completed the additional required services because only upon completion of the services does the right to exercise the option become binding and enforceable in the event the option were to become exercisable in stages each portion of the option that becomes exercisable at a different time is treated as a separate option for the purpose of applying this analysis revrul_98_21 concludes that the transfer of a nonstatutory stock_option by a the optionee to b a family_member for no consideration is a completed_gift under sec_2511 on the later of i the date of the transfer or ii the time when the donee’s right to exercise the option is no longer conditioned on the performance of services by the transferor in the present case taxpayer an employee of company holds options to purchase company common_stock under both plan a and plan b taxpayer is under age fifty and has been employed by company for less than thirteen years at the time of this ruling the options received under plan a met all of the price appreciation thresholds required by plan a however only a portion of the options received under plan a satisfied the holding_period requirements for vesting further at the time of this ruling the options received under plan b had not met all of the price appreciation thresholds required by plan b and only a portion of the option received under plan b satisfied the holding_period requirements for vesting although all of the stock price appreciation requirements for the option issued to taxpayer under plan a have been met the option owned by taxpayer under plan a is not completely vested further the option owned by taxpayer under plan b has not met all of the stock appreciation thresholds nor is the option owned by taxpayer under plan b completely vested taxpayer proposes to transfer only the portions of the options granted under plan a and plan b that are both vested and exercisable after the proposed transfers taxpayer will have no power or right to determine when the transferred portion of the option is exercised because taxpayer proposes to transfer only portions of the plan a and plan b options that are vested and exercisable we conclude that his proposed transfers of the portions of his plan a and plan b options that are vested and exercisable to one or more of his children or to a_trust for the benefit of one or more of his children will constitute completed gifts on the date of transfer for purposes of sec_2511 provided that under the terms of the trust taxpayer will not retain any power that would render the gifts incomplete sec_2701 of the code provides special valuation rules to determine the amount of a gift when an individual transfers an equity_interest in a corporation or partnership to a member of the individual's family in order for sec_2701 to apply the transferor or an applicable_family_member must immediately_after_the_transfer hold an applicable_retained_interest sec_25_2701-1 of the regulations plr-112638-98 sec_2701 of the code and sec_25_2701-1 of the regulations provide that sec_2701 does not apply if the retained_interest is of the same class of equity as the transferred interest sec_25_2701-2 of the regulations provides that the term applicable_retained_interest means any equity_interest in a corporation or partnership with respect to which there is either an extraordinary_payment_right or in the case of a controlled_entity a distribution_right sec_25_2701-2 provides that with certain exceptions an extraordinary_payment_right is any put call or conversion_right any right to compel liquidation or any similar right the exercise or non-exercise of which affects the value of the transferred interest a call_right includes any warrant option or other right to acquire one or more equity interests sec_2703 of the code provides that for purposes of the estate gift and generation-skipping_transfer taxes the value of any property is determined without regard to any option agreement or other right to acquire or use the property at a price less than fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property sec_2703 of the code provides an exception to the application of sec_2703 in the case of a right or restriction where the right or restriction is a bona_fide business arrangement the right or restriction is not a device to transfer the property to the natural objects of the transferor’s bounty for less than adequate_and_full_consideration in money or money’s worth and at the time the right or restriction is created the terms of the right or restriction are comparable to similar arrangements entered into by persons in an arm’s length transaction sec_25_2703-1 of the regulations provides that a right or restriction is considered to meet each of the three requirements described in sec_2703 of the code if more than percent by value of the property subject_to the right or restriction is owned directly or indirectly within the meaning of sec_25_2701-6 of the regulations by individuals who are not members of the transferor’s family in order to meet this exception the property owned by those individuals must be subject_to the right or restriction to the same extent as the property owned by the transferor in the present case taxpayer holds common_stock and options to acquire common_stock under the option agreements the option holder has the right to acquire common_stock taxpayer proposes to transfer stock_options granted to him by his employer to one or more of his children or to a_trust for the benefit of one or more of his children the options must be exercised within a specified term set forth in the option agreement until the options are exercised the holder of the options has no right to receive dividends and no right to vote shares of the corporation the holder has only the right to purchase an equity_interest ie shares of stock in purchasing the plr-112638-98 shares of stock the holder would then obtain an equity_interest in which he would have these rights the holder of the options thus does not hold an equity_interest in the corporation and a transfer of the options is not subject_to sec_2701 of the code therefore the proposed transfers of the stock_options granted under plan a and plan b from taxpayer to one or more of his children or to a_trust for the benefit of one or more of his children will not be subject_to sec_2701 in addition we note that in this case the stock_options satisfy the requirements of sec_2703 therefore we conclude that the proposed transfers of the stock_options granted under plan a and plan b from taxpayer to one or more of his children or to a_trust for the benefit of one or more of his children will not be subject_to sec_2703 sec_2033 of the code provides for the inclusion in the gross_estate of any property_in_which_the_decedent_had_an_interest at the time of his death sec_2035 of the code provides for the inclusion in the gross_estate of property transferred within three years of the decedent’s death if the property would have been included under sec_2036 sec_2037 sec_2038 or sec_2042 if the decedent had retained the transferred property until death other transfers made within three years of death are not includible in the gross_estate sec_2036 sec_2037 and sec_2038 provide for the inclusion in the gross_estate of property of which the decedent has made a transfer and in which the decedent has either retained an interest in the property or a power over the property sec_2042 provides for the inclusion in the gross_estate of the proceeds of life_insurance over which the decedent has retained any incidents_of_ownership sec_2041 of the code provides that the gross_estate shall include any property with respect to which the decedent has at the time of his death a general_power_of_appointment or with respect to which the decedent has at any time released or exercised such power_of_appointment by a disposition which had the property been owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 through inclusive a general_power_of_appointment is a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except where the decedent’s power is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent in the present case taxpayer proposes to transfer portions of options that he received as an employee of company to one or more of his children or to a_trust for the benefit of one or more of his children the portions of the options transferred will be vested and exercisable at the time of the transfer because the portions of the options transferred will be vested and exercisable at the time of the transfer exercise of the plr-112638-98 options will not be conditioned on continued future employment of taxpayer at the time of transfer the transferees may exercise the portions of the options transferred and purchase the stock at their discretion after the transfer after the transfers to the individuals or the trust taxpayer will retain no interest or reversion in the portion of the options transferred or the stock upon exercise and has no right to alter amend or revoke the transfer of the options or stock in addition taxpayer holds no general_power_of_appointment over the portions of the options transferred or the stock accordingly we conclude that after the proposed transfer of the portions of the options by taxpayer to one or more of his children or to a_trust for the benefit of one or more of his children neither the options nor the shares obtained upon the exercise of the options will be includible in taxpayer’s gross_estate based on the information submitted we rule as follows the transfer of the stock_options to the transferee will not cause the recognition of taxable_income or gain to taxpayer if the transferee subsequently exercises the stock_options taxpayer or if taxpayer is not then living taxpayer’s estate will be deemed to receive taxable compensation under sec_83 of the code and company will receive a corresponding deduction under sec_162 of the code if the transferee exercises the stock_options the transferee’s basis in the stock so acquired will be its fair_market_value on the date of exercise which consists of the consideration paid_by the transferee and income taxed to taxpayer or taxpayer’s estate under sec_83 of the code taxpayer’s transfers of his plan a options and plan b options to one or more of his children or to a_trust for the benefit of one or more of his children will constitute completed gifts on the date of transfer for purposes of sec_2511 of the code provided that under the terms of the trust taxpayer will not retain any power that would render the gift incomplete the proposed transfers of the stock_options granted under plan a and plan b from taxpayer to one or more of his children or to a_trust for the benefit of one or more of his children will not be subject_to sec_2701 and sec_2703 of the code after the transfer of the options by taxpayer to one or more of his children or to a_trust for the benefit of one or more of his children neither the options nor the plr-112638-98 shares obtained upon the exercise of the options will be includible in taxpayer’s gross_estate no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code also no opinion is expressed on the value for gift_tax purposes of the options at the date of transfer this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours enclosure copy for sec_6110 purposes _______________________ robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
